Citation Nr: 9909125	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-41 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chest pains as 
attributable to undiagnosed illness, as secondary to 
environmental hazards, as secondary to anthrax injections, or 
otherwise.

2.  Entitlement to service connection for disability 
manifested by twitching of the left eye as attributable to 
undiagnosed illness, as secondary to environmental hazards, 
as secondary to anthrax injections, or otherwise.

3.  Entitlement to service connection for a skin condition as 
attributable to undiagnosed illness, as secondary to 
environmental hazards, as secondary to anthrax injections, or 
otherwise.

4.  Entitlement to service connection for hepatitis as 
attributable to undiagnosed illness, as secondary to 
environmental hazards, as secondary to anthrax injections, or 
otherwise.

5.  Entitlement to service connection for unspecified 
residuals of anthrax injections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 until 
October 1987 and from September 1990 until March 1991.  
During his second period of active duty, the veteran served 
in southwest Asia in support of Operations Desert Shield and 
Desert Storm.

This appeal arises from a rating decision rendered by the 
Louisville, Kentucky Regional Office (Louisville RO) in May 
1994.  By this decision, the Louisville RO declined to award 
service connection for twitching of the left eye, for chest 
pains, and for a skin condition, each as secondary to 
environmental hazards associated with service in the Persian 
Gulf War.  The Louisville RO also denied service connection 
for these conditions on a direct basis.  Additionally, the 
Louisville RO declined to award service connection for 
hepatitis and for the residuals of anthrax injections.

The Board of Veterans' Appeals (Board) observes that the 
veteran resides in the state of Alabama and that, although 
the rating decision referenced above was rendered by the 
Louisville RO, all subsequent regional office adjudicatory 
actions, including a hearing officer's decision and 
supplemental statement of the case issued in February 1995 
(by which the Louisville RO's May 1994 decision was 
confirmed), have been issued by the Montgomery, Alabama 
Regional Office (RO).

In July 1997, the Board remanded the veteran's claim for 
further development, instructing the RO to attempt to obtain 
additional medical records and to arrange for the veteran to 
undergo a Department of Veterans Affairs (VA) examination.  
Having determined that all requested development had been 
completed, the RO, by a supplemental statement of the case 
issued in July 1998, again declined to award service 
connection for all claims on appeal.

By statements submitted in March 1995, the veteran may be 
deemed to have indicated disagreement with the RO's February 
1995 rating decision denying service connection for fallen 
arches.  Accordingly this issue (of entitlement to service 
connection for fallen arches and any associated foot 
symptomatology) is referred to the RO for all appropriate 
action, including issuance of a statement of the case.


REMAND

The veteran contends that he incurred chest pains, a skin 
condition, and twitching of his left eye as a result of an 
undiagnosed illness (or illnesses) stemming from his service 
in the Persian Gulf War.  He has also indicated that these 
conditions, in addition to hepatitis, may be deemed to have 
been caused by his exposure to environmental hazards (e.g. 
poor sanitation, fallout from Scud missiles, and smoke from 
oil field fires) during his period of active duty in Saudi 
Arabia.  Finally, the veteran has indicated that his chest 
pains, skin condition, eye twitch, and hepatitis (in 
addition, perhaps, to other, unspecified conditions) may have 
resulted from his having received anthrax injections during 
his period of service.

The Board observes that the claims file contains a brief 
statement by which L. Maxwell, O.D. appears to have indicated 
that the veteran's eye condition (apparently, blepharoclonus) 
entails the involuntary, sporadic, and rapid twitching of the 
upper eyelids.  Also by this statement, Dr. Maxwell noted 
that the origin of the veteran's eye condition "is thought 
to be stress related..." and that the "onset [of the 
condition] seems to [have] coincide[d] with [the veteran's] 
service tour after the Gulf war."  However, the claims file 
does not contain any actual records of the veteran's 
treatment by Dr. Maxwell.  Because any such treatment records 
might prove probative of the veteran's claim for service 
connection for an eye condition, the RO should pursue further 
attempts to obtain them.

The Board observes also that, on the report of the veteran's 
May 1998 VA examination, the examiner has opined that it is 
"...likely..." that the veteran's chest pain, skin condition, 
and twitching of the left eye "...are...related to the veteran's 
active military service and exposure to environmental hazards 
while in the service."  The examiner did not, however 
provide any explanation of the bases for his opinion in this 
regard.  Such an explanation should, therefore, be sought.  
The examiner also opined that "it is within the realm of 
possibility" that the veteran could have contracted 
hepatitis while serving in the Persian Gulf; however, 
although the examiner had been requested to do so upon the 
Board's remand, he did not indicate whether "it was at least 
as likely as not" that the veteran's hepatitis has resulted 
from his period of active service.  Clarification will, 
therefore, be necessary in this regard also.  

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should request that Leroy 
Maxwell, O.D., M.P.H. provide all records 
of his treatment of the veteran.  Dr. 
Maxwell's mailing address is 1522 Broad 
Street, Selma, Alabama  36701.  The RO 
should also request that the VA Medical 
Centers in Birmingham and 


Montgomery, Alabama provide, to the 
extent they have not already done so, all 
records of treatment the veteran has 
undergone at such facilities.

2.  The RO should request that the VA 
examiner who conducted the veteran's May 
1998 examination review the record and 
provide the following:  (1)  a detailed 
explanation of the bases for his opinion 
that "the veteran's chest pain, skin 
condition, and twitching of the left eye 
are likely to be related to the veteran's 
active military service and exposure to 
environmental hazards while in the 
service"; (2) an indication as to 
whether it is "at least as likely as 
not" that the veteran's hepatitis was 
incurred during his period of active 
service; and (3) a detailed explanation 
of the bases for his opinion that "it is 
unlikely [that] the [veteran's] signs and 
symptoms at issue are manifestations of 
undiagnosed illness in [a] Persian Gulf 
veteran."  

3.  Upon determining that all requested 
development has been completed that that 
the report submitted pursuant to No. 2 is 
adequate, the RO should readjudicate the 
veteran's claim for service connection 
for chest pains as attributable to 
undiagnosed illness under 38 C.F.R. 
§ 3.317, as secondary to environmental 
hazards, as secondary to anthrax 
injections, or otherwise; his claim for 
service connection for disability 
manifested by twitching of the left eye 
as attributable to undiagnosed illness 
under 38 C.F.R. § 3.317, as secondary to 
environmental hazards, as secondary to 
anthrax injections, or otherwise; his 
claim for service connection for a skin 
condition as attributable to undiagnosed 
illness under 38 C.F.R. § 3.317, as 
secondary to environmental hazards, as 
secondary to anthrax injections, or 
otherwise; his claim for service 
connection for hepatitis as attributable 
to undiagnosed illness under 38 C.F.R. 
§ 3.317, as secondary to environmental 
hazards, as secondary to anthrax 
injections, or otherwise; and his claim 
for service connection for unspecified 
residuals of anthrax injections.  If all 
benefits requested, with respect to any 
of the veteran's claims, are not granted, 
the case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further review.

4. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals
		(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 
- 7 -


- 1 -


